MEMORANDUM **
Luis Gomez Guevara and Remedios Reyes De Gomez seek review of an order of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s order denying their application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003). Petitioners’ contention that the BIA disregarded evidence of their newborn United States citizen child is not supported by the record.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.